    Case 2:20-cv-05890-AFM Document 8 Filed 08/13/20 Page 1 of 1 Page ID #:30
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

Case No. 2:20-cv-05890-AFM                                                   Date: August 13, 2020
Title       Brenda Core v. Los Feliz Oil Inc. et al.



Present: The Honorable:          ALEXANDER F. MacKINNON, U.S. Magistrate Judge
                    Ilene Bernal                                               N/A
                    Deputy Clerk                                      Court Reporter / Recorder

          Attorneys Present for Plaintiff:                        Attorneys Present for Defendants:
                       N/A                                                      N/A

Proceedings (In Chambers): ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK OF
                           PROSECUTION

         The Court, on its own motion, hereby ORDERS plaintiff’s counsel, to show cause in writing no later
than August 24, 2020, why this action should not be dismissed for lack of prosecution. As an alternative to a
written response by plaintiff, the Court will consider the filing of one of the following, as an appropriate
response to this OSC, on or before the above date:

        X Defendants’ Answer or Plaintiff's Request for Entry of Default as to all defendants

        X Notice of Voluntary Dismissal (Fed. R. Civ. P. 41) as to all defendants

        Absent a showing of good cause, an action shall be dismissed if the summons and complaint have not
been served upon all defendants within 90 days after the filing of the complaint. Fed. R. Civ. P. 4 (m). The
Court may dismiss the action prior to the expiration of such time, however, if plaintiffs have not diligently
prosecuted the action.

         It is plaintiff's responsibility to respond promptly to all Orders and to prosecute the action diligently,
including filing proofs of service and stipulations extending time to respond. If necessary, plaintiffs must also
pursue Rule 55 remedies promptly upon the default of any defendant. All stipulations affecting the progress
of the case must be approved by the Court. Local Rule 8.3.

         No oral argument of this matter will be heard unless ordered by the Court. The Order will stand
submitted upon the filing of a responsive pleading or motion on or before the date upon which a response by
plaintiffs is due.

        IT IS SO ORDERED.


                                                                                                           :
                                                                           Initials of Preparer           ib


CV-90 (03/15)                               Civil Minutes – General                                 Page 1 of 1
